Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on March 3, 2022. Claims 1, 3, 4, 8-14 and 16-35 are pending and currently examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

(New Rejection – Necessitated by Amendment) Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 specifies that the extension product of claim 1 comprises three or more copies of the RNA molecule.
Claim 1(iii) specifies amplifying the circular oligonucleotide by extending an amplification primer hybridized to the circular oligonucleotide with a strand-displacing polymerase, wherein the amplification primer extension generates an extension product 
To facilitate examination, claim 19 is interpreted as if it required that the extension product comprises three or more copies of the region containing the first and second complementary regions and the region in between from the target RNA molecule. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(Previous Rejection – Withdrawn) Claims 1-3, 8, 10-15, 18-24 and 29-30 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mignardi et al. (Genome Medicine 2014, 6:31).
(Previous Rejection – Withdrawn) Claims 1-8, 10-15, 18-24 and 29-30 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nilsson et al. (US 2020/0224244 A1, published Jul. 16, 2020; PCT filed Oct. 5, 2018).
The above rejections are withdrawn in view of the amendment filed on March 3, 2022.
(New Rejection – Necessitated by Amendment) Claims 1, 3, 4, 8, 10-14, 16-19 and 29-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2004/0137484 A1, published Jul. 15, 2004. Submitted in IDS filed on Feb. 7, 2022).
Base claim 1 is amended to require that the target molecules to be hybridized by the oligonucleotide primer be RNA molecules and that the region between the first and second complementary regions on the target RNA molecule is about 10 to about 150 nucleotides. Base claim 29 is amended to require that the region between the first and second complementary regions on the target RNA molecule is about 10 to about 150 nucleotides. 
Zhang teaches an invention relating to assays for the rapid, automated detection of infectious pathogenic agents and normal and abnormal genes. The invention further relates to methods for general amplification of genomic DNA and total mRNAs and for analyzing differential mRNA expression using the amplification methods. See Abstract.
Fig. 16 of Zhang shows a schematic diagram of amplification of a circularized probe by primer-extension/displacement and PCR. Fig. 27 depicts a ramification-extension amplification method (RAM) assay where target sequences of increased lengths are amplified. See e.g. [0041] and [0050]. Fig. 27 of Zhang is shown below:

    PNG
    media_image1.png
    588
    996
    media_image1.png
    Greyscale


Zhang teaches that “[T]he method also allows the direct detection of RNA by probe amplification without the need for DNA template production. The amplification probes, which in the method may be covalently joined end to end, form a contiguous ligated amplification sequence. The assembly of the amplifiable DNA by ligation increases specificity, and makes possible the detection of a single mutation in a target. This ligated amplification sequence, rather than the target nucleic acid, is either directly detected or amplified, allowing for substantially the same amplification conditions to be used for a variety of different infectious agents and, thus, leading to more controlled and consistent results being obtained. In addition, multiple infectious agents in a single sample may be detected using the multiplex amplification methodology disclosed.” See e.g. [0016]. 
Zhang teaches that “[T]he circularized probe can also be amplified and detected by the generation of a large polymer. The polymer is generated through the rolling circle extension of primer 1 along the circularized probe and displacement of downstream sequence. This step produces a single stranded DNA containing multiple units which serves as a template for subsequent PCR, as depicted in FIGS. 9 and 16. As shown therein, primer 2 can bind to the single stranded DNA polymer and extend 
Zhang teaches that “[0167] The probe hybridization, ligation, and amplification may be carried out in a gel matrix such as polyacrylamide or agarose (See, for example, Dubiley S. et al., 1999, Nucleic Acids Research 27:i-iv). The large mutimeric amplicons generated by primer extension amplification and/or subsequent ramification amplification can be visualized with a fluorescent microscope. Because the gel matrix prevents diffusion, any positive signal will appear as distinct "dots". Alternatively, the bound RAM probe can be detected using the hybridization signal amplification method (HSAM).” See e.g. [0167]. 
Zhang teaches that “[T]he single, full length, ligation dependent circularizable probe useful for RAM contains regions at its 3' and 5' termini that are hybridizable to adjacent but not contiguous regions of the target molecule. The circularizable probe is designed to contain a 5' region that is complementary to and hybridizable to a portion of the target nucleic acid, and a 3' region that is complementary to and hybridizable to a portion of the target nucleic acid adjacent to the portion of the target that is complementary to the 5' region of the probe. The 5' and 3' regions of the circularizable probe may each be from about 20 to about 35 nucleotides in length. In a preferred embodiment, the 5' and 3' regions of the circularizable probe are about 25 nucleotides in length. The circularizable probe further contains a region designated as the linker region. In a preferred embodiment the linker region is from about 30 to about 60 
Zhang teaches that “[I]n the methods described above RAM amplification is used to amplify the probe. However, modification of the design of the Amp-probe-2 may be used to amplify target sequences. In such instances, the 3' and 5' end of the Amp-probe-2 are separated by the target sequences that are intended to be amplified (FIG. 27). The sequences may range in size from a few nucleotides to several thousand nucleotides. The gap between the 3' end and the 5' end of the probe will be filled using a DNA polymerase which lacks 5'-3' exonuclease and displacement activities. Such polymerases are well known to those skilled in the art and include but are not limited to T4 DNA polymerase and modified polymerases lacking exonuclease activity. If the target nucleic acid is RNA, the gap between the 3' end and the 5' end of the probe will be filled using reverse transcriptase. Following extension, the gap is closed in with
ligase and amplification of the DNA is performed using an ext-primer 1 to generate a long single stranded DNA Addition of a second primer, ext-primer 2 allows amplification
of the single stranded DNA by RAM as described above.” See e.g. [0196].
Regarding claim 4, Zhang teaches in general that target sequences of infectious pathogens may be detected by the disclosed method (see discussions above), and specifically discloses experiments detecting HIV and HCV sequences. See e.g. Examples 2 and 4.
Regarding claims 11 and 12, Zhang teaches “[0153] Sample tissue, e.g. liver, that may be frozen, or formalin-fixed and embedded in paraffin, is sectioned and placed on silane-coated slides. The sections may be washed with xylene and ethanol to 
Regarding claim 35, Zhang teaches that the method may be performed in microtubes, microchips or micro-well plates. See e.g. [0014].
Accordingly, Zhang teaches each and every aspect of claims 1, 3, 4, 8, 10-14, 16-19 and 29-35.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(Previous Rejection – Withdrawn) Claims 3-7, 10, 16-17 and 25-28 were rejected under 35 U.S.C. 103 as being unpatentable over Mignardi et al. (Genome Medicine 2014, 6:31) in view of Nilsson et al. (US 2020/0224244 A1, published Jul. 16, 2020; PCT filed Oct. 5, 2018), as applied above.
(Previous Rejection – Withdrawn) Claims 8-9 and 25-28 were rejected under 35 U.S.C. 103 as being unpatentable over Mignardi et al. (Genome Medicine 2014, 6:31) and/or Nilsson et al. (US 2020/0224244 A1, published Jul. 16, 2020; PCT filed Oct. 5, 2018), as applied above, in view of Church et al. (US 2013/0296535 A1, published Nov. 7, 2013).
The above rejections are withdrawn in view of the amendment filed on March 3, 2022.

(New Rejection – Necessitated by Amendment) Claims 1, 3, 4, 8, 10-14 and 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over Mignardi et al. (Genome Medicine 2014, 6:31) and Nilsson et al. (US 2020/0224244 A1, published Jul. 16, 2020; PCT filed Oct. 5, 2018), as applied above withdrawn rejections, and in view of Zhang et al. (US 2004/0137484 A1, published Jul. 15, 2004. Submitted in IDS filed on Feb. 7, 2022), as described above.
Claims 1, 3, 4, 8, 10-14, 16-19 and 29-35 are described above.
Claims 25-28 are directed to a method of sequencing or identifying an agent-mediated nucleic acid sequence, a related cell, or a identifying an agent as a genetically modifying agent, using the method of claim 1.
The specification teaches the term “genetically modifying agent” as following:

Relevance of Mignardi and Nilsson is set forth in the withdrawn 102 rejections above (see Office action mailed on Dec. 3, 2021). However, Mignardi is silent on using RNA molecules directly as targets for hybridization by the padlock primers to produce templates for rolling circle amplification (it teaches using cDNA derived from target RNA for hybridization, extension and ligation by the padlock primers to product circular templates for rolling circle amplification), and Nilsson is silent on the distance between the two primer hybridizing regions on the target molecule.  
Relevance of Zhang is described in the 102 rejection above. Specifically, Zhang teaches that the target molecule of the in-situ sequence detection assay by rolling circle amplification can be RNA, and that the gap between the two hybridizing regions on the target RNA molecule can include about 10 to 150 nucleotides.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine the teachings of Mignardi, Nilsson and Zhang to arrive at the invention as claimed. E.g., one would have been motivated to omit the step of cDNA 
Regarding claims 16-17, Mignardi teaches that the padlock oligonucleotide probe may be about 70 nts in length and encircle a target sequence of about 4 to 6 nts on the target nucleic acids, which adds up to about 74 to 76 nts and is the size of an RCA product. See discussion in the 102 rejection in the previous Office action.

(New Rejection – Necessitated by Amendment) Claims 8-9 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Mignardi et al. (Genome Medicine 2014, 6:31), Nilsson et al. (US 2020/0224244 A1, published Jul. 16, 2020; PCT filed Oct. 5, 2018), and Zhang et al. (US 2004/0137484 A1, published Jul. 15, 2004. Submitted in IDS filed on Feb. 7, 2022), as described above, and in view of Church et al. (US 2013/0296535 A1, published Nov. 7, 2013).
Claims 8-9, as amended, specify the plurality of target RNA molecules comprise variable regions and constant regions of a nucleic acid molecule, and more specifically,  comprise regions of a VDJ recombination of a B cell or T cell.
Claims 25-28 and related scope are described above. They also encompass detection of expression changes on immune cells called by a virus infection, including T cell expression changes. 
Relevance of Mignardi, Nilsson and Zhang is set forth above. However, they are silent on detection of expressions in immune cells, such as recombination of VDJ regions in B- and T-cells caused by exposure to antigens (e.g. virus infections).

Church teaches that, in certain exemplary embodiments, methods of determining the sequence identities of nucleic acid sequences are provided. Determination of the sequence of a nucleic acid sequence of interest (e.g., immune cell nucleic acid sequences) can be performed using variety of sequencing methods known in the art including, but not limited to, sequencing by hybridization (SBH), sequencing by ligation (SBL), quantitative incremental fluorescent nucleotide addition sequencing (QIFNAS), stepwise ligation and cleavage, fluorescence resonance energy transfer (FRET), molecular beacons, TaqMan reporter probe digestion, pyrosequencing, fluorescent in situ sequencing (FISSEQ), single template molecule OLA using a ligated linear probe and a rolling circle amplification (RCA) readout, ligated padlock probes, and/or single 
Accordingly, Church teaches the concept and practice of sequencing determination of VDJ sequences in immune cells in individuals (in response to various internal or external stimulations) and teaches that various known method can be used, including rolling circle amplification (RCA) readout, ligated padlock probes and fluorescent in situ sequencing (FISSEQ), which are reminiscent of the methods taught in Mignardi and Nilsson.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to apply a method suggested by the combined teachings of Mignardi, Nilsson and Zhang to the nucleic acid molecules comprising VDJ sequences taught in Church for sequencing determination. There is reasonable expectation of success based on teachings of Church that a big variety of different sequencing methods can be used, including ligated padlock probe, RCA and FISSEQ which can also be used in the methods of Mignardi, Nilsson and Zhang. 

Response to Applicant’s Arguments
Applicant’s arguments filed on March 3, 2022 have been fully considered and are moot in view of withdrawal of the related rejections.

Conclusion
No claims are allowed.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648